DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 30-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaehring et al. (U.S. 4,752,182), hereinafter “Zaehring”.
Regarding claim 21, Zaehring discloses a variable inlet guide vane (shown in figures 3 and 4) assembly comprising: an inlet guide vane (4); and an actuator (9), at least partially embedded in the inlet guide vane and configured to change an angle of the inlet guide vane relative to a gas flow (L, column 4, lines 36-57), wherein the actuator (9) comprises a shape memory alloy (column 2, lines 61-65). 


Regarding claim 23, Zaehring discloses the variable inlet guide vane assembly of claim 21, wherein the shape memory alloy comprises a NiTi alloy (column 2, lines 53-60).
Regarding claim 24, Zaehring discloses the variable inlet guide vane assembly of claim 21, wherein the actuator (9) is fully embedded in the inlet guide vane (4, shown in figure 3).
Regarding claim 25, Zaehring discloses the variable inlet guide vane assembly of claim 21, wherein the inlet guide vane comprises a cavity (the cavity in the vane in figure 3 that holds the flap 9) that is proximal to the actuator.
Regarding claim 26, Zaehring discloses the variable inlet guide vane assembly of claim 25, wherein the actuator at least partially encompasses the cavity (shown in figure 3).
Regarding claim 30, Zaehring discloses the variable inlet guide vane assembly of claim 21 comprising a plurality of circumferentially spaced inlet guide vanes (4, shown in figure 2).
Regarding claim 31, Zaehring discloses a system comprising: a variable inlet guide vane assembly comprising: an inlet guide vane; and an actuator, at least partially embedded in the inlet guide vane and configured to change an angle of the inlet guide Refer to the rejection of claim 21 for further details since the limitations are similar. 
Regarding claim 32, Zaehring discloses the system of claim 31, wherein the variable inlet guide vane assembly comprises a plurality of circumferentially spaced inlet guide vanes. Refer to the rejection of claim 30 for further details since the limitations are similar.
Regarding claim 33, Zaehring discloses the system of claim 31, wherein the actuator is fully embedded in the inlet guide vane. Refer to the rejection of claim 24 for further details since the limitations are similar.
Regarding claim 34, Zaehring discloses the system of claim 31, wherein the inlet guide vane comprises a cavity that is proximal to the actuator. Refer to the rejection of claim 25 for further details since the limitations are similar.

Regarding claim 35, Zaehring discloses the system of claim 31, wherein the shape memory alloy comprises a NiTi alloy. Refer to the rejection of claim 23 for further details since the limitations are similar.
Regarding claim 36, Zaehring discloses a method of operating a variable inlet guide vane assembly comprising an inlet guide vane and an actuator at least partially embedded in the inlet guide vane, wherein the actuator comprises a shape memory alloy, the method comprising: modulating the shape memory alloy by transferring thermal energy between the actuator and a fluid; and actuating the inlet guide vane to  Refer to the rejection of claim 21 for further details since the limitations are similar.
Regarding claim 37, Zaehring discloses the method of claim 36, wherein transferring thermal energy between the actuator and the fluid comprises passing the fluid through a cavity present in the inlet guide vane and at least partially encompassed by the actuator. Refer to the rejection of claims 21, 25, and 26 for further details since the limitations are similar.
Regarding claim 38, Zaehring discloses the method of claim 37, wherein passing the fluid through the cavity comprises passing at least one of exhaust gas (compressor air L), coolant fluid, or lubricating oil through the cavity.
Regarding claim 39, Zaehring discloses the method of claim 37, wherein passing the fluid through the cavity is in response to a control algorithm of the variable inlet guide vane assembly (column 6, lines 40-45).  Zaehring mentions in these lines that the temperature can be controlled by the control unit. 
Regarding claim 40, Zaehring discloses the method of claim 36, wherein modulating the shape memory alloy comprises modulating at least one of shape, or size of the shape memory alloy (column 2, lines 46-65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaehring.
Regarding claims 27 and 28, Zaehring discloses the claimed invention except for the cavity having a corrugated shape and the actuator being located outside the guide vane. It would have been an obvious matter of design choice to have a corrugated shaped cavity and to have the actuator be located external to the guide vane, since applicant has not disclosed that such arrangements solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a non-corrugated shaped cavity and with the actuator located internal of the guide vane.
Regarding claim 29, Zaehring discloses the same invention substantially as claimed except for a locking mechanism for the guide vanes.  However, the examiner takes Official Notice that it is well known in the art to provide a locking mechanism for the guide vanes for the purpose of keeping the guide vanes in place through operation of the turbine to allow for uniform flow.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Zaehring by incorporating a locking mechanism for the guide vanes for the purpose of keeping the guide vanes in place through operation of the turbine to allow for uniform flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        2/11/2021